DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on November 21, 2021 is acknowledged.

2.	Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21, 2021.

3.	Applicants’ amendment filed December 7, 2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1-15 are now pending in the instant application.    

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8 .	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scorza et al (PLoS ONE, 6 June 2012, 7/6:e35616), Martin et al (WO 2012/049662A1) in view of Livio et al (Clinical Infectious Diseases, 1 October 2014, 59/7:933-941).  
Scorza et al teaches a composition suitable to be used as a vaccine comprising an adjuvant and GMMA from Shigella sonnei [Symbol font/0x44]TolR [Symbol font/0x44]msbB and an adjuvant. Shigella sonnei [Symbol font/0x44]TolR [Symbol font/0x44]msbB present improved production of blebs or  This work provides the basis for a large scale manufacturing process of Generalized Modules of Membrane Antigens (GMMA) for production of vaccines from Gram-negative bacteria.   In this paper we show that high purity outer membrane particles from Shigella sonnei mutant strains can be produced from fermentation in chemically defined medium with high yield using a simple purification process thus making production of inexpensive vaccines feasible. We believe that this process will be widely applicable for production of Gram-negative membrane antigens and thus call it the ‘Generalized Modules for Membrane Antigens (GMMA)’ process. In the literature, outer membrane particles that are either naturally released or produced by genetically modified strains are usually referred to as outer membrane vesicles (OMV). The same term has also been used for the vesicles derived by detergent-extraction of homogenized bacteria currently used as vaccines, e.g. MeNZB, an outer membrane vesicle vaccine used to control Neisseria meningitidis type B infections in New Zealand. In order to differentiate the two substantially different types of OMV [10] we chose the term GMMA to specify the particles released from the surface of intact cells used in this study.  Scorza et al can therefore be considered to represent the closest prior-art document for the subject-matter of claim 1. The subject-matter of claim 1 differs in that the claimed composition comprises GMMA from a further Shigella strain leading therefore to a vaccine composition having the potential to protect against various serotype of Shigella. 
However, the closest state of the art document the objective technical problem solved by the subject-matter of independent claim 1 can be seen in the provision of an improved vaccine composition.  The solution to said Shigella serotypes, the vaccine composition should contain lipid A or modified lipid A from S. sonnei, S. flexneri serotypes 2a, 3a and 6a that are contained in OMVs, blebs or GMMA (see Livio et al; abstract, p. 938 first-paragraph-p. 939 left-hand column last full paragraph and Table 2).
Therefore, it would have been obvious to a person of ordinary skill in the art of vaccine would be motivated to add S. flexneri GMMA in the vaccine composition of Scorza et al and would therefore arrive at the claimed subject-matter without the need of inventive skills.  Moreover, it is herein important to note that a vaccine composition comprising multiple Shigella serotypes is already proposed in Martin et al as a solution to provide vaccine compositions that offer a broad coverage of protection (abstract, p. 9 lines 29-36).  Martin et al  disclose “Compositions of the invention can include immunogens in addition to a bleb of the invention.  For example, a composition can include a combination of blebs from at least two different Salmonella species, subspecies or serovars.  Another useful composition can include a combination of Salmonella blebs of the invention with blebs from another bacterial genus e.g. a combination of Salmonella blebs and Shigella blebs (such as those disclosed in reference 14 e.g. from a [Symbol font/0x44]tolR or [Symbol font/0x44]tolR[Symbol font/0x44]msbB strain of Shigella). For example, the invention provides a composition comprising blebs from a S. Typhimurium and also from (i) Shigella sonnei and/or (ii) Shigella flexneri.  Ideally all blebs in such a combination are prepared from [Symbol font/0x44]tolR strains.” (p. 9)  Hence even though Martin et al is dealing with vaccine compositions for use in order to gain protection against Salmonella infections, Martin et al has already foreseen a multivalent vaccine composition based on GMMA from various Salmonella and Shigella serotypes thereby providing to the person skilled in the art the solution to the objective technical problem as posed herein above.   The claimed invention is 
 
9.	No claims are allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645